



Exhibit 10.1
Cannae Holdings, Inc.
 
Notice of Investment Success Incentive Award




You (the “Grantee”) have been granted the following Cannae Holdings, Inc.
Investment Success Incentive Award (the “Award”) pursuant to the Cannae
Holdings, Inc. 2017 Omnibus Incentive Plan (the “Plan”):




Name of Grantee:
 
Effective Date of Grant:
November __, 2017
Liquidity Events:
See Appendix A
Share of ROI Incentive Pool
[•]%





By your signature and the signature of the Company’s representative below, you
and Cannae Holdings, Inc. (the “Company”) agree and acknowledge that the Award
is granted under and governed by the terms and conditions of the Plan, this
Notice of Investment Success Incentive Award (including Appendix A, the
“Notice”) and the Investment Success Incentive Award Agreement (the “Award
Agreement”), which are incorporated herein by reference, and that you have been
provided a copy of the Plan, the Notice and the Award Agreement.


Grantee:                    




By:__________________________    
Print Name:
Date:




Cannae Holdings, Inc.




By: __________________________
Print Name:
Its:







--------------------------------------------------------------------------------





Appendix A
Overview and Purpose
of the Award


The Award is a performance-based, cash incentive award that provides the Grantee
the opportunity to share in the Company’s “ROI” (as defined below) with respect
to its interest in the following entity:
•
T-System Holdings (“T-System”)



T-System is referred to herein as the “Portfolio Company.” The shares or
membership interests (as applicable) held by the Company in the Portfolio
Company (and any securities into which or in exchange for which such shares or
membership interests are converted or exchanged in connection with a
recapitalization, share exchange, merger, reorganization, equity restructuring
or other similar transaction, as well as any additional securities issued to the
Company in respect of such shares or membership interests (including, by way of
example, stock dividends or shares of a subsidiary of the Portfolio Company
issued to the Company in a spin off)) are referred to herein as the
“Securities”).
To the extent a “Liquidity Event” (defined below) occurs with respect to the
Portfolio Company between the effective date of grant and December 31, 2024 (the
“Performance Period”), ten (10%) percent of any ROI relating to such Liquidity
Event (calculated as described below) will be credited to a notional incentive
pool established for purposes of this program (the “ROI Incentive Pool”), and,
to the extent the other “Payment Conditions” (described below) are satisfied,
the Grantee will be entitled to receive a payment based on the Grantee’s Share
of the ROI Incentive Pool (as reflect on the first page of the Notice).
The purpose of the Award is to help the Company maximize its ROI with respect to
the Portfolio Company by aligning a portion of the Grantee’s long-term incentive
compensation with the Company’s ROI relating to the Portfolio Company. The Award
is also designed to aid in retention of the Grantee by imposing service-based
vesting conditions on payments under the Award.
Liquidity Events
Payments will only be made under the Award if a “Liquidity Event” occurs during
the Performance Period (and the other conditions described herein are
satisfied). For purposes of the Award, a “Liquidity Event” means (a) a Public
Offering (defined below) of the Securities of the Portfolio Company, (b) a sale
or other disposition of the Securities of the Portfolio Company (whether
pursuant to a merger or other transaction) in connection with which
consideration (whether cash or securities) is received or receivable by the
Company, (c) a spin off, split off or similar transaction in connection with
which the Company’s stockholders receive Securities of the Portfolio Company,
(d) a disposition of all or substantially all of the assets of the Portfolio
Company in connection with which proceeds from such sale or disposition are paid
or payable to the Company, (e) a recapitalization of the Portfolio Company in
connection with which an extraordinary dividend or return of capital is paid to
the Company (provided the amount of such extraordinary dividend or return of
capital exceeds the “Base Value” (as defined below) of the Securities), (f) any
other transaction or event (other than payment of ordinary dividends) in
connection with which the ROI on the Portfolio Company investment can be
determined by third party observable measures (such as a public stock price) or
(g) a Change in Control that occurs on or after one year following the effective
date of grant.
For purposes of the Award, the term “Public Offering” means an initial public
offering or any subsequent public offering of the Securities of the Portfolio
Company pursuant to a registration statement under the Securities Act of 1933,
as amended, which public offering has been declared effective by the Securities
and





--------------------------------------------------------------------------------





Exchange Commission (or, in the case of an Up-C or similar structure, such an
initial public offering of the securities of an affiliate of the Portfolio
Company). If the Company retains any Securities in the Portfolio Company
following a Public Offering of such Portfolio Company’s Securities, a subsequent
Liquidity Event may occur with respect to such retained Securities; provided,
however, that the Base Amount of such retained Securities shall be increased at
the time of the Public Offering to equal the value of the Securities at the time
of the Public Offering (with such value determined as described below under
“ROI”), so that no amount is credited or paid twice on the same ROI.
For the avoidance of doubt, a Liquidity Event described above shall be deemed to
occur whether or not (i) the Company has disposed of its Securities in
connection with such Liquidity Event (ii) the Company is subject to a lockup or
other restriction on transfer or disposition of the Securities (provided that
such restriction on transfer or disposition is temporary) and/or (iii) the
consideration (or part of the consideration) payable to the Company is subject
to contingencies (including, by way of example, a transaction in which part of
the transaction consideration is contingent upon an earnout and/or held in
escrow to satisfy indemnity claims).
ROI
For purposes of the Award, “ROI” means the excess, if any, of “A” over “B,”
•
where “A” equals, as the case may be, (i) the amount of cash (or Fair Market
Value of securities or other property) received or receivable by the Company in
connection with a Liquidity Event (other than a Public Offering, a spin off,
split off or similar transaction in connection with which the Company’s
stockholders receive Securities of the Portfolio Company, or a Change in
Control), (ii) in the case of a Public Offering, the fair market value
(determined as described below) of the Securities of the Portfolio Company with
respect to which the Public Offering is occurring that are held (directly or
indirectly) by the Company immediately before the Public Offering, (iii) in the
case of a spin off, split off or similar transaction in connection with which
the Company’s stockholders receive Securities of the Portfolio Company, the fair
market value (determined as described below) of the Securities of the Portfolio
Company with respect to which the spin off, split off or similar transaction is
occurring that are held (directly or indirectly) by the Company immediately
before the spin off, split off or similar transaction (regardless of the number
of such Securities actually distributed to the Company’s stockholders), and (iv)
in the case of a Change in Control that constitutes a Liquidity Event, the fair
market value (determined as of immediately before the Change in Control) of the
aggregate of the Company’s investments in the Portfolio Company held (directly
or indirectly) by the Company immediately before the Change in Control, in each
case, together with the amount of cash (other than ordinary dividends) and the
Fair Market Value of securities or other property received during the
Performance Period and prior to the Liquidity Event (to the extent not
previously taken into account under the Award) for or with respect to the
Securities of the Portfolio Company with respect to which the Liquidity Event
occurs, including, by way of example, extraordinary dividends or returns of
capital that do not constitute Liquidity Events, and



•
“B” equals the Base Amount (as defined below) of the Securities with respect to
which the Liquidity Event occurs.



Except as otherwise provided below in this paragraph, to the extent a sale
occurs with respect to less than all of the Securities of the Portfolio Company
then held (directly or indirectly) by the Company, ROI shall be measured solely
with respect to the Securities that are sold. For example, if the Company sells
50% of the total Securities it holds in the Portfolio Company, ROI shall be
based on the excess, if any, of the





--------------------------------------------------------------------------------





consideration received or receivable with respect to the sold Securities, over
the portion of the Base Amount allocable to such sold Securities. In the case of
a Public Offering or a spin off, split off or similar transaction, the Liquidity
Event shall be treated as occurring with respect to all of the Securities of the
Portfolio Company held by the Company immediately before such event or
transaction. In the case of a Change in Control that occurs on or after July 1,
2015, the Liquidity Event shall be treated as occurring with respect to the
aggregate of the Company’s investments in the Portfolio Company held by the
Company immediately before the Change in Control.
To the extent any consideration receivable by the Company for or in respect of
Securities in connection with a Liquidity Event is subject to contingencies or
the payment of such consideration is delayed (including, by way of example,
pursuant to an earnout or indemnity escrow), the maximum amount that could be
received by the Company shall be treated as received or receivable when
calculating ROI; provided, however, that the Committee may, through its exercise
of negative discretion, determine whether and to what extent such consideration
should not be so taken into account when calculating ROI (or, alternatively, the
extent to which any crediting of the ROI Incentive Pool and/or the Grantee’s
Award Account should, instead, be banked (as described below)), taking into
account, among other factors, the likelihood that such amounts will be realized
by the Company.
Fair Market Value
In the case of a Public Offering, the fair market value of the Securities of the
Portfolio Company shall be based on the implied value of the Portfolio Company’s
Securities held by the Company immediately before the Public Offering (based on
the volume weighted average trading price of the securities offered in the
Public Offering over the first three trading days following the Public Offering)
and shall include the aggregate fair market value of all of the Securities of
the applicable Portfolio Company then held (directly or indirectly) by the
Company, regardless of whether and when the Company sells such Securities in the
Public Offering and regardless of whether the Company is subject to a lockup or
other restriction on transfer or disposition of the Securities (provided that
such restriction on transfer or disposition is temporary); provided, however,
that the Committee may, through its exercise of negative discretion, determine
whether and to what extent such a lockup or other restriction on transfer or
disposition should reduce the amount taken into account when calculating ROI
(or, alternatively, the extent to which any crediting of the ROI Incentive Pool
and/or the Grantee’s Award Account should, instead, be banked (as described
below)). For example, if (x) the Portfolio Company has 10 million shares of
common stock outstanding immediately following the Public Offering, (y) the
Company owns 4 million shares of common stock (40%) immediately prior to the
Public Offering, with a Base Amount of $100 million, and (z) the volume weighted
average trading price of the Portfolio Company’s securities offered in the
Public Offering over the first three trading days following the Public Offering
is $35.00, the implied fair market value of the Portfolio Company would be $350
million and the resulting ROI would be $40 million ($140 million (40% of $350
million), less the $100 million Base Amount), subject to the Committee’s
authority to reduce such ROI in its sole discretion.
In the case of a spin off, split off or similar transaction in connection with
which the Company’s stockholders receive Securities of the Portfolio Company,
the fair market value (determined as described below) of the Securities of the
Portfolio Company with respect to which the spin off, split off or similar
transaction is occurring will be based on the implied value of all of the
Portfolio Company’s Securities held by the Company immediately before the spin
off, split off or similar transaction (based on the volume weighted average
trading price of the Portfolio Company’s Securities over the first three trading
days following the spin off, split off or similar transaction).
In the case of a Change in Control that constitutes a Liquidity Event, the fair
market value (determined as of immediately before the Change in Control) of the
aggregate of the Company’s investments in the Portfolio





--------------------------------------------------------------------------------





Company held (directly or indirectly) by the Company immediately before the
Change in Control will be determined in the case of (x) publicly-traded
Securities, based on the volume weighted average trading price of the Securities
over the first three trading days preceding the Change in Control and (y)
Investments or Securities that are not publicly traded, based on the Fair Market
Value of such Securities as determined in good faith by the Committee before the
Change in Control.
Without limiting the foregoing, the Committee may, in its sole and absolute
discretion, exclude from any ROI calculation any amounts to the extent it
determines that inclusion of such amounts would be inconsistent with the spirit
and intent of the Award or for any other reason. The Committee’s determination
of ROI shall be final and binding.
Base Amount
For purposes of the Award, the value of the Securities held by the Company in
the Portfolio Company as of the effective date of grant (the “Base Amount”) is
$200,000,000].
Crediting of ROI Incentive Pool
Promptly following each Liquidity Event that occurs during the Performance
Period, ten (10%) percent of any ROI attributable to the Liquidity Event will be
credited to the ROI Incentive Pool, subject to the Committee’s discretion to
reduce, eliminate or bank (as described below) such amounts.
Crediting of Grantee’s Award Account
Simultaneous with the crediting of the ROI Incentive Pool, the Company will also
credit (separately with respect to each Liquidity Event) to a bookkeeping
account in the Grantee’s name (the “Grantee’s Award Account”) an amount equal to
(i) [•]% of the amount credited to the ROI Incentive Pool with respect to the
Liquidity Event; provided, however, that pursuant to Section 4.2 of the Plan, no
more than $25,000,000 will be credited to the Grantee’s Award Account pursuant
to the Award. Unless otherwise determined by the Committee, if, after the
Effective Date of Grant, the Grantee receives any additional Investment Success
Incentive Awards relating to the Portfolio Company and measuring ROI over one or
more overlapping time periods, to avoid duplication, the amount(s) that would
otherwise be credited with respect to such Portfolio Company to the Grantee’s
award account under such additional award(s) will be reduced so that the Grantee
does not receive a credit under more than one award for the same ROI. For
purposes of the prior sentence, to the extent a measurement period in a
subsequent award includes some, but not all, of the same days included in a
Measurement Period under the Award (any such days not covered by both
measurement periods, a “Non-Overlapping Period”), no reduction to the amount
credited under a subsequent award shall be made with respect to ROI attributable
to the Non-Overlapping Period.
The ROI Incentive Pool and the Grantee’s Award Account are notional bookkeeping
accounts only and are used solely to determine the amounts that may become
payable to the Grantee and, in the case of the ROI Incentive Pool, all
participating employees. Any rights arising under the Award are unfunded and
unsecured and may not be transferred, alienated, assigned, pledged, hypothecated
or encumbered, in any way. At any time prior to a Change in Control, the
Committee may, in its discretion, reduce the amounts credited to the ROI
Incentive Pool and/or the Grantee’s Award Account. Reasons for such reduction
may include, without limitation, realization upon the sale of the Portfolio
Company of gain that is less than the ROI upon which a prior credit or payment
was made under the Award.





--------------------------------------------------------------------------------





Banked Amounts
To the extent the Committee, through its exercise of negative discretion,
chooses to reduce or eliminate any amount that would otherwise be contributed to
the ROI Incentive Pool and/or the Grantee’s Award Account, the Committee may
either declare that the amount not contributed or paid due to such exercise of
negative discretion shall be (a) forfeited and no longer available for future
crediting to the Grantee’s Award Account (in which case such amount (and the ROI
to which it relates) shall be treated as if credited, and the amount that would
have been paid with respect thereto shall be treated as if paid, for purposes of
determining the amount to be credited upon a future Liquidity Event relating to
the same Portfolio Company)), or (b) credited to the Grantee’s Award Account,
but not paid when it otherwise would have been paid (any such credited, but not
paid amount, a “Banked Amount”), in which case, except as provided in Section 3
of the Award Agreement, such Banked Amount shall remain in the Grantee’s Award
Account until the Committee determines in its sole discretion that the Banked
Amount will be forfeited or paid to the Grantee, which may include a subsequent
Liquidity Event or such other date or event selected by the Committee. Except as
otherwise provided in Section 3 of the Award Agreement, upon a termination of
the Grantee’s employment for any reason, any Banked Amounts in the Grantee’s
Award Account shall immediately be forfeited and the Grantee shall no longer
have any rights with respect thereto. Banked amounts shall not accrue interest
or other earnings. At any time prior to a Change in Control, the Committee may,
in its discretion, reduce or eliminate a Grantee’s Banked Amount.
Payment
Except as provided above with respect to payment of Banked Amounts, to become
entitled to a payment under the Award, (a) a Liquidity Event must occur, (b) ROI
must be generated by the Liquidity Event, and (c), except as otherwise provided
in Section 3 of the Award Agreement, the Grantee must have remained continuously
employed with the Company or a Subsidiary through the payment date (together,
the “Payment Conditions”).
If all of the Payment Conditions are satisfied, then, subject to any exercise of
negative discretion by the Committee to reduce, eliminate or bank the amounts
otherwise payable with respect to such Liquidity Event, as soon as practicable
following the Committee’s determination (and in the case of an Award intended to
qualify as performance-based compensation for purposes of Code Section 162(m),
following the Committee’s written certification) of the ROI, the amount credited
to the Grantee’s Award Account with respect to such Liquidity Event shall be
paid to the Grantee in a lump sum cash payment, less applicable tax
withholdings.
Annual Incentives
If the sum of the amounts paid to the Grantee in a calendar year pursuant to the
Award and any other Investment Success Incentive Awards granted after the
Effective Date of Grant is greater than fifty (50%) percent of the Grantee’s
regular annual cash incentive from the Company relating to the same calendar
year (payable in the following calendar year), then, unless otherwise determined
by the Committee, the Grantee’s regular annual cash incentive shall be reduced
by fifty (50%) percent. Notwithstanding anything contained in any other plan or
agreement to the contrary, the Grantee shall not be permitted to defer under any
elective nonqualified deferred compensation plan any regular annual cash
incentive that could be reduced pursuant to the preceding sentence.









--------------------------------------------------------------------------------





Cannae Holdings, Inc.
Investment Success Incentive Award Agreement


SECTION 1.
GRANT OF AWARD





(a)Award. On the terms and conditions set forth in the Notice of Investment
Success Incentive Award (including Appendix A, the “Notice”) and this Investment
Success Incentive Award Agreement (the “Award Agreement”), the Company grants to
the Grantee on the Effective Date of Grant the Award set forth in the Notice.
The Award represents the right to receive one or more cash payments in
accordance with Appendix A if the conditions set forth in Appendix A and the
Award Agreement are satisfied.


(b)Plan and Defined Terms. The Award is granted pursuant to the Plan, and shall
be considered an “Other Award” for purposes of the Plan. Except as expressly
provided otherwise herein, all applicable terms, provisions, and conditions set
forth in the Plan and not set forth herein are hereby incorporated by reference
herein. All capitalized terms that are used in the Notice or the Award Agreement
and not otherwise defined therein or herein shall have the meanings ascribed to
them in the Plan.


SECTION 2.    TERMINATION OF EMPLOYMENT


If the Grantee’s employment with the Company and all Subsidiaries is terminated
for any reason, including death or Disability, the Award shall immediately be
forfeited and the Grantee shall not be entitled to any further payments with
respect to the Award. For purposes of the Award, references to employment shall
be read to mean employment and/or provision of substantial services as a member
of a board of directors or board of managers of the Company or a Subsidiary, and
termination of employment (and similar terms) shall mean termination of
employment and service in all such capacities. Transitioning from an employment
to a board of directors position, or from a board of directors position to an
employment position, shall not constitute a termination of employment provided
the Grantee is providing substantial services in all such capacities.
SECTION 3.    CHANGE IN CONTROL


If a Change in Control occurs on or after one year after date of grant, and the
Grantee has remained continuously employed with the Company or a Subsidiary
through the date of the Change in Control, a Liquidity Event shall be deemed to
have occurred as of the date of the Change in Control and ROI shall be
calculated with respect to the aggregate of the Company’s investments in the
Portfolio Company held by the Company as of immediately before the Change in
Control, with such ROI calculation to be made in accordance with Appendix A
(without regard to the provisions in Appendix A that authorize the Committee to
reduce, eliminate or bank amounts in determining ROI). To the extent there is
any such ROI recognized in connection with the Change in Control, the Grantee
shall be entitled to receive a lump sum cash payment if the Grantee either
remains employed with the Company or a Subsidiary through the payment date or is
terminated without “Cause” (as defined below) on or before the payment date. The
amount of the payment shall equal the sum of the amount determined in accordance
with Appendix A as a result of the Change in Control, together with any Banked
Amounts that were unpaid as of the date of the Change in Control, less
applicable tax withholdings. The payment shall occur at, or promptly (and in all
events within 10 days) following, the closing of the Change in Control.
Notwithstanding anything to contrary in the Plan, the Notice or the Award
Agreement, if a Change in Control occurs on or after one year after date of
grant, the Committee may not reduce or eliminate (through the exercise of
negative discretion or otherwise) any amounts that are determined to be





--------------------------------------------------------------------------------





payable pursuant to the terms of Appendix A (without regard to the provisions in
Appendix A that authorize the Committee to reduce, eliminate or bank amounts in
determining ROI) in connection with the Change in Control or any Banked Amounts.
A Change in Control occurring before one year after date of grant will not
constitute a Liquidity Event.
For purposes hereof, the term “Cause” shall have the meaning set forth in the
Grantee’s employment or similar agreement with the Company or a Subsidiary or,
in the absence thereof, shall mean a termination by the Company or a Subsidiary
based upon the Grantee’s: (i) persistent failure to perform duties consistent
with a commercially reasonable standard of care (other than due to a physical or
mental impairment or due to an action or inaction directed by the Company or a
Subsidiary); (ii) willful neglect of duties (other than due to a physical or
mental impairment or due to an action or inaction directed by the Company);
(iii) conviction of, or pleading nolo contendere to, criminal or other illegal
activities involving dishonesty; (iv) material breach of a material agreement
with the Company or a Subsidiary; or (v) failure to materially cooperate with or
impeding an investigation authorized by the Board.
MISCELLANEOUS PROVISIONS
(a)Tax Withholding. The Company or any Subsidiary of the Company shall have the
power and right to deduct or withhold, or require the Grantee to remit to the
Company, an amount sufficient to satisfy any federal, state and local taxes
(including the Grantee’s FICA obligations) required by law to be withheld with
respect to the Award.
(b)Ratification of Actions. By accepting the Award Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan, the Notice or the Award Agreement by the
Company, the Board or the Committee.


(c)Notice. Any notice required by the terms of the Award Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United States Postal Service, by registered or certified mail,
with postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
(d)Choice of Law. The Award Agreement and the Notice shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to any conflicts of law or choice of law rule or principle that might otherwise
cause the Plan, the Award Agreement or the Notice to be governed by or construed
in accordance with the substantive law of another jurisdiction.
(e)Modification or Amendment. Except as otherwise provided in Section 4(k) of
the Award Agreement, the Notice and the Award Agreement may only be modified or
amended by written agreement executed by the parties hereto.
(f)Severability. In the event any provision of the Award Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of the Award Agreement, and the Award Agreement shall
be construed and enforced as if such illegal or invalid provision had not been
included.
(g)Compensation under Other Arrangements. Amounts earned with respect to the
Award shall not be included in any calculation of severance or change in control
benefits or payments under any employment agreement or other compensatory
arrangement.
(h)References to Plan and Headings. All references to the Plan shall be deemed
references to the Plan as may be amended from time to time. Headings in the
Notice and Award Agreement are for convenience and shall not in any way affect
the meaning or interpretation of any of the provisions hereof.
(i)Entire Agreement. The Notice (including Appendix A) and the Award Agreement
are the entire agreement between the Company and the Grantee relating to the
subject matter thereof and hereof and





--------------------------------------------------------------------------------





supersede all prior agreements and understandings (including verbal agreements)
between the Company and the Grantee relating to such subject matter.
(j)Clawback. All amounts paid under the Award shall be subject to the Company’s
policy regarding clawback of incentive compensation, as such policy may be
amended from time to time.
(k)Section 409A Compliance. It is intended that the Award qualify as a
“short-term deferral” for purposes of Section 409A and shall be interpreted
accordingly; provided, however, that (i) to the extent it is determined that the
Award is subject to Section 409A, it is intended that the Award comply with the
requirements of Section 409A, and the Plan, the Notice and the Award Agreement
shall be interpreted accordingly and any provision thereof or hereof that would
cause the Award to fail to comply with Section 409A will have no force or effect
until amended to comply therewith (which amendment may be made without the
Grantee’s consent and may be retroactive to the extent permitted by Section
409A) and (ii) the Company will consult with the Grantee in good faith regarding
the implementation of the provisions of this Section 4(k). The Grantee shall not
be entitled to indemnification or other reimbursement for any taxes or other
expenses incurred as a result of the applicability of Section 409A to the Award
and neither the Company nor any of its employees or representatives shall have
any liability to Grantee with respect to Section 409A.





